Exhibit 10.1

AMENDMENT NO. 6 TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 6 TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
made as of December 18, 2009 (the “Effective Date”), by and among VIASPACE Inc.,
a Nevada corporation (“Parent”), VIASPACE Green Energy Inc., a British Virgin
Islands international business company and a wholly-owned subsidiary of Parent
(“Acquirer”), Sung Hsien Chang, an individual (“Shareholder”), and China Gate
Technology Co., Ltd., a Brunei Darussalam company (“Licensor”), with respect to
the following facts:

A. The parties entered into that certain Securities Purchase Agreement, dated as
of October 21, 2008 (as amended by that Amendment No. 1 to Securities Purchase
Agreement dated on or about June 17, 2009, that Amendment No. 2 to Securities
Purchase Agreement dated on or about August 21, 2009, that Amendment No. 3 to
Securities Purchase Agreement dated on or about October 13, 2009, that Amendment
No. 4 dated on or about November 21, 2009, and that Amendment No. 5 dated on or
about November 25, 2009) (the “Agreement”) pursuant to which, among other
things, Acquirer acquired from Shareholder a controlling interest in
Inter-Pacific Arts Corp., a British Virgin Islands international business
company (“IPA BVI”) in exchange for its shares and shares of the Parent.
Capitalized terms not defined herein shall have the meanings given such terms in
the Agreement.

B. The parties desire to amend the Agreement in certain respects, in particular,
to extend the Second Closing Deadline to January 15, 2010.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Agreement as follows:

1. Second Closing Extension. Section 2.3 of the Agreement is hereby amended to
read in full as follows:

“2.3 Second Closing. The Second Closing shall be held at the RP Office on the
date at or before January 15, 2010 (the “Second Closing Deadline”) or at such
date that Parent, Acquirer, Shareholder and Licensor may agree in writing (the
“Second Closing Date”). If Acquirer’s Registration Statement is declared
effective by the SEC on or before January 15, 2010, the Second Closing Deadline
will be extended until February 15, 2010.”

2. Section 10.2 the Agreement is hereby amended and restated to read in full as
follows:

“10.2 Shareholder Rights Upon Failure to Close. In the event that the Second
Closing fails to occur and Parent’s closing conditions to the Second Closing as
set forth in Sections 7.1 through 7.7, and 7.9 have been satisfied, then (1)
Shareholder and/or his designees shall retain the Acquirer Shares, (2) Parent
shall transfer all shares of Acquirer common stock it holds to Shareholder, (3)
Shareholder will deliver the remaining 30% equity interest of IPA BVI to
Acquirer, such that Acquirer shall receive all equity securities of IPA BVI, and
(4) if Acquirer’s common stock is not listed on a Trading Market as of the
Second Closing Deadline, Shareholder shall also receive such number of shares of
Viaspace common stock so that Shareholder shall own a majority of the
outstanding shares of Viaspace common stock as of the date of issuance.

Parent, Acquirer and Shareholder acknowledge that the Shareholder will deliver
the remaining 30% equity interest of IPA BVI to Acquirer, such that Acquirer
shall receive all equity securities of IPA BVI, on or about January 15, 2010,
regardless of whether the Second Closing occurs.

3. Miscellaneous.

8.1 Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and be in full force and effect. In the event of conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail.

8.2 Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original but
all of which, taken together, shall constitute the same Amendment.

8.3 Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles.

[signature page follows]

1

IN WITNESS WHEREOF, the parties have executed this Amendment No. 6 to the
Securities Purchase Agreement as of the date first above written.

VIASPACE INC.

By: /s/ Carl Kukkonen
Carl Kukkonen
Chief Executive Officer


VIASPACE GREEN ENERGY, INC.

By: /s/ Carl Kukkonen
Carl Kukkonen
Chief Executive Officer


SUNG HSIEN CHANG

/s/ Sung Hsien Chang



    CHINA GATE TECHNOLOGY CO., LTD.

By:
Maclean Wang
Chief Executive Officer


2